 PRICE PFISTER, A DIVISION OF NORRIS INDUSTRIES87Price Pfister, a Division of Norris Industries andVan Storage Drivers, Packers, Warehousemen& Helpers Local 389, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Case 31-CA-9805May 20, 1981DECISION AND ORDEROn November 13, 1980, Administrative LawJudge David P. McDonald issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Price Pfister, adivision of Norris Industries, Pacoima, California,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.MEMBER JENKINS, dissenting in part:For the reasons fully explicated in my dissentingopinion in Kraft Foods, Inc.,2I would provide a"make whole" remedy for employee Duncan, theobject of Respondent's unfair labor practice.i In the absence of exceptions thereto, we adopt proforma. the Admin-istrative Law Judge's discussion and finding that Respondent violatedSec. 8(a)(1) (of the Act by refusing employee Marie Duncan's request fora union representative at a meeting between Duncan and officials of Re-spondent2 251 NLRB 598 (1980)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require any employee to takepart in an investigatory interview where theemployee has reasonable grounds to believethat the matter to be discussed may result inhis or her being the subject of disciplinaryaction and where we have ignored, denied, orrefused any request by him or her to haveunion representation.256 NLRB No. 21WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.PRICE PFISTER, A DIVISION OFNORRIS INDUSTRIESDECISIONSTATEMENT OF THE CASEDAVID P. McDONALD, Administrative Law Judge:This case was heard before me in Los Angeles, Califor-nia, on September 15, 1980,1 pursuant to a complaintissued by the Regional Director for the National LaborRelations Board for Region 31 on April 18, 1980, whichis based upon a charge filed by Van Storage Drivers,Packers, Warehousemen & Helpers Local 389, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (herein called theUnion), on February 20, 1980. The complaint alleges thatPrice Pfister, a Division of Norris Industries (hereincalled Respondent), has engaged in certain violations ofSection 8(a)(1) of the National Labor Relations Act, asamended (herein called the Act).IssuesThe primary issue herein is whether or not Respond-ent violated Section 8(a)(1) of the Act by conducting aninterview with Marie Duncan after Respondent haddenied Duncan's request to have her union representativepresent. This meeting resulted in a disciplinary suspen-sion of Duncan.Although Respondent admits the suspension ofDuncan and the exclusion of the requested union repre-sentative from the disciplinary meeting, it denies that itsactions were in violation of the Act. Respondent arguesthat the final meeting was held to advise Duncan of itsdecision to suspend her and not to interrogate or inter-view her.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the parties.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS Or: FACTI. RESPONI)ENT'S BUSINESSRespondent admits that it is a California corporationengaged in the manufacture of brass plumbing fixtureswith an office and principal place of business located inPacoima, California. It further admits that during thepast calendar year, in the course and conduct of its busi-I All dates herein refer to 1980 unless otherwise indicated 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDness operations, it has sold and shipped goods and mate-rials valued in excess of $50,000 to customers outside theState of California. Accordingly, it admits, and I find,that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that Van Storage Driv-ers, Packers, Warehousemen & Helpers Local 389, Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESIn the process of manufacturing plumbing fixtures, Re-spondent utilizes expeditors to place racks on one of fourconveyor lines. These racks weigh 40 to 50 pounds each.As the racks progress down the line, production opera-tors install various parts before the rack enters a platingtank.Marie Duncan was employed as one of the productionoperators. On February 19, Javier Godinez, the platingleadman, observed her remove a rack from the platingline. At 11:15 a.m., he reported this incident to ThomasEvans, the acting supervisor. Evans instructed Godinezto tell Duncan not to remove these racks again. As Go-dinez spoke to her she became very loud and screamedthat he did not know what he was talking about. At thispoint, Evans invited them both into his office for a con-ference. Ed Krib, a management trainee, was also pres-ent. As she entered the office, Evans asked her if she hadremoved the rack. Again she became excited and com-plained she had been unfairly treated by the expeditors.Marie was convinced that the expeditors were deliberate-ly adding more racks to her line to force her to workmore than the other employees. She had previouslyvoiced this same complaint and Evans had investigated.He explained to her that he had carefully watched theexpeditors and was convinced that they were distributingthe work fairly. By removing a rack from the productionline, she was able to avoid the additional work of install-ing parts on that particular rack.Evans then explained to her that he even found theracks to be very heavy (40 to 50 pounds) and that hewas concerned that she would injure herself or herfellow employees by lifting them off the production line.Their recollection of the conversation which followeddiffered slightly.Duncan recalled that she answered, "I am just asstrong as you is." She then suggested that Respondentquestion Raymond, an expeditor. Evans indicated thatRespondent was going to call Raymond in later. Duncanthen looked at him and said, "All you son-of-a-bitches isfull of shit." She walked out of the office and then re-turned a minute later, pointing her finger at Evans andremarking, "Don't ever call me in any more unless youknow what you are talking about."Evans testified that, after Duncan told him she was alot stronger than he, he replied, "Well, regardless, if itcontinues, I am going to have to take some sort ofaction." She became very upset and yelled, "You guysdon't know what in the fuck you are doing! You guysdon't know what you are doing. You don't watch thoseguys closely enough. They are a lot smarter than youthink. They know when you are watching them andtrying to catch them cheating." She walked out of theoffice but returned immediately and stated, "I know youdon't like me, and don't ever call me into this officeagain. You guys don't know what you are talkingabout."At the conclusion of this conversation, Evans immedi-ately looked for Paul Williams, Respondent's personnelservice manager. After listening to Evans relate the inci-dent, Williams said, "Well, we are going to have to sus-pend her." The two men then found Norbert Toby, Re-spondent's superintendent of the processing department.After listening to the facts surrounding Duncan's con-duct, Toby decided that she should be suspended. Hetestified that his decision was based on very firm compa-ny policy which required automatic suspension for disre-garding safety rules and regulations. The racks weighedbetween 40 and 70 pounds, depending on the number ofparts that had been attached. Toby instructed Evans tobring Duncan to his office in order to inform her of thesuspension.When Evans and Duncan arrived in Toby's office, noone else was present. She ignored Evans' order toremain in the office. A short time later, she returnedwith her union steward, Sophia Hernandez. Hernandezleft when she was told by Williams that it was not neces-sary for her to be present at this particular meeting.Duncan complained that she felt she had a right to haveto steward present at the meeting.Williams then said, "Marie, I understand that you havehad some trouble in the department this morning."Duncan was still angry and she began to relate the prob-lems she had experienced with the expeditor. She wasconvinced they were discriminating against her by plac-ing more work on her plating line. As a consequence,she took it upon herself to remove a rack and lessen herworkload. When she calmed down, Williams attemptedto ask her if she recognized Evans as her supervisor. Sheseemed to ignore or evade the question and continued tostate that Evans did not know what he was doing. Thenshe responded, "I don't know what Tom is."Williams testified that he asked the question concern-ing her recognition of Evans as a supervisor in order tolay the groundwork for the suspension by showing thatEvans had given her an order that she had refused toobey. He did not ask her whether she was guilty of anyviolation of the plant rules. Williams then informed herthat she was suspended and directed Evans to escort herfrom the plant. She became incensed and stated that shedid not need an escort. It was explained to her that shehad a choice between Evans as an escort or a securityguard.Duncan's recollection of the event was substantiallysimilar to Williams' testimony except she felt he had alsoasked her what type of profane language she had used inreference to Evans. Duncan also recalled Williams's--- PRICE PFISTER, A DIVISION OF NORRIS INDUSTRIES89asking her if she had removed the rack from the produc-tion line.The suspension was for 2 days, February 20 and 21.She was recalled and returned to work on Friday, Feb-ruary 22.IV. ANALYSISIn N.L.R.B. v. Weingarten, Inc., 420 U.S. 251 (1975),the United States Supreme Court held that an employerviolated Section 8(a)(l) of the Act by denying an em-ployee's request that a union representative be present atan investigatory interview which the employee reason-ably believes might result in disciplinary action. TheBoard concluded that the Supreme Court's decision inWeingarten applied to any interview, whether labeled in-vestigatory or disciplinary, so long as the employee rea-sonably believes the interview may result in disciplinaryaction. Certified Grocers of California, Ltd., 227 NLRB1211 (1977), enforcement denied 587 F.2d 449 (9th Cir.1978). Subsequently, the Board overruled, in part, itsCertified Grocers decision in Baton Rouge Water WorksCompany, 246 NLRB 995 (1979), Thus, the Board heldthat the right to representation under Weingarten doesnot extend to those employer-employee meetings wherethe sole purpose is the imposition of predetermined disci-pline 246 NLRB at 997:[A]s long as the employer has reached a final, bind-ing decision to impose certain discipline on the em-ployee prior to the interview, based on facts andevidence obtained prior to the interview, no Section7 right to union representation exists under Weingar-ten when the employer meets with the employeesimply to inform him of, or impose, that previouslydetermined discipline.Respondent contends that the decision to suspendDuncan was made prior to the meeting in which she re-quested the assistance of a union representative, and thatthe sole purpose of the meeting was to inform her of thatdecision. Thus, it argues that the interview was not aninvestigatory meeting involving possible disciplinaryaction since the disciplinary action had been predeter-mined and was merely being carried out. The credibletestimony supports Respondent's contention that Wil-liams and Toby had arrived at their decision to suspendDuncan before they met with her. The meeting wascalled for the sole purpose of informing her of their deci-sion and not to continue the investigation. If Respondenthad limited its comments to simply informing Duncan ofits decision to suspend her, then there would not be aviolation of the Act. However, Williams' initial commentthat he understood she had some trouble in the depart-ment quickly transformed the session into an investiga-tory interview. This broad general comment elicited aresponse from her which further confirmed that she had,in fact, removed the racks and disobeyed a supervisor'sorder. Under these circumstances, I find that her requestfor union representation during the interview was an ex-ercise of her Section 7 rights as enunciated by the Su-preme Court in N.L.R.B. v. J. Weingarten, Inc., 420 U.S.251. When Respondent denied her request it violatedSection 8(a)(1) of the Act.In a recent case, Kraft Foods, Inc., 251 NLRB 598(1980), the Board held that, where an investigatory inter-view in violation of Weingarten, supra, has occurred andthe General Counsel shows that an employee was disci-plined or discharged for conduct which was the subjectof the interview, then a reinstatement and backpay orderis appropriate unless Respondent can sustain its burdenof showing that its decision to discipline or dischargethat employee was not based on information which it ob-tained during the interview.In the present case, the facts clearly show that Re-spondent relied solely on information obtained prior tothe unlawful interview rather than anything obtained atthe meeting. Therefore, for the above-stated reasons, Ishall not recommend that Respondent be required togive Duncan backpay for the period of her suspension,but, to remedy the 8(a)(l) violation, I shall order it tocease and desist from engaging in the unfair labor prac-tice found herein and to post the appropriate notice.CONCLUSIONS OF LAW1. Price Pfister, a Division of Norris Industries, is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By ignoring Marie Duncan's request to have unionrepresentation in an investigatory interview which shereasonably believed might result in disciplinary actionagainst her, Respondent violated Section 8(a)(1) of theAct.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, Price Pfister, a Division of Norris In-dustries, Pacoima, California, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Requiring any employee to take part in an investi-gatory interview where the employee has reasonable2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order. and all objections theretoshall be deemed aived for all purposes 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrounds to believe that the matter to be discussed mayresult in his or her being the subject of disciplinaryaction and where Respondent has ignored, denied, or re-fused any request by him or her to have union represen-tation.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at Respondent's principal place of business inPacoima, California, copies of the attached noticemarked "Appendix."3Copies of said notice, on formsI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byprovided by the Regional Director for Region 31, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."